

115 HR 2612 IH: Community Reentry Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2612IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to encourage the placement of released Federal prisoners in
			 residential reentry centers near their homes.
	
 1.Short titleThis Act may be cited as the Community Reentry Act of 2017. 2.Prerelease custodySection 3624(c)(1) of title 18, United States Code, is amended by adding at the end the following: Subject to the availability of appropriations and of bed space availability, the Director shall place a prisoner in a residential reentry center that is within 50 miles of the prisoner’s previous or anticipated permanent legal address..
		